                      HIN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA            :             CRIMINAL NO: 4:19-CR-24 (CDL)
                                    :
      v.                            :
                                    :
TONIA MOSCHELLA                     :
___________________________________ :

                         CONSENT ORDER FOR CONTINUANCE

       The Defendant in the above-styled case was indicted on June 11, 2019, and arraigned on

July 31, 2019. Defendant’s pretrial conference currently is scheduled for August 29, 2019.

       The parties have represented to the Court that they are requesting additional time to conduct

discovery and negotiations.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the January, 2020 term, and that the Speedy Trial deadline for the trial in this matter

imposed by 18 U.S.C. § 3161(c)(1) be extended to that time. The pretrial conference shall be

rescheduled prior to the start of the January, 2020 term.

       It is the Court=s finding that the ends of justice [18 U.S.C. § 3161(h)(8)(A)] served by the

granting of this continuance outweigh the best interests of the public and the Defendant in a speedy

trial for the reason that failure to grant such continuance could result in a miscarriage of justice

[18 U.S.C. § 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny counsel for

the Defendant and the Government the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence [18 U.S.C. § 3161(h)(8)(B)(iv)].

       SO ORDERED, this 20th day of August, 2019.



                                              s/Clay D. Land
                                              HONORABLE CLAY D. LAND
                                              CHIEF, UNITED STATES DISTRICT JUDGE
